Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142553                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142553
                                                                    COA: 301169
                                                                    Oakland CC: 2009-228490-FC
  AIMEE LOUISE SWORD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2010
  order of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecutor to answer the application for leave to appeal within 28 days after the date of
  this order. The prosecutor shall pay particular attention to the defendant’s contention that
  the Oakland Circuit Court improperly imposed lifetime electronic monitoring as part of
  the defendant’s sentence. Lifetime electronic monitoring was not required by MCL
  750.520c(2)(b) in this case because the complainant in this case was 14 years old.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
           h0516                                                               Clerk